ALLOWABILITY NOTICE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of (i) the Examiner’s Notes regarding whether an RO is associated with an SSB and (ii) a refreshed search that did not result in anticipating prior art, the independent claims incorporate previously indicated allowable subject matter. Consequently, the claims are allowable for the same reasons provided previously in notice of allowance mailed 2021-08-24 in addition to the comments below that discusses new relevant art found in the refresh search:
Closest art HUANG (US20210307061) teaches RO associated with SSB such that an SSB can be associated more than one ROs by way of an SSB index being mapped to an RO in accordance with various mapping rules (see para. 00148-0174, FIG. 9). However HUANG does not teach determining a second order including a second RO being next in time after a first SSB if the first RO is not associated with a first SSB and sending a preamble without listen before talk operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Cited References
US20210307061

Examiner’s Notes
‘associated’ in the context between an RO and SSB
The independent claims have been amended to replace the condition of an RO and SSB having same/different index to a condition of whether the Ro is ‘associated’ or ‘not associated’ with the SSB. 
In regards to the term “associated,” a broadest reasonable interpretation of the term can encompass such a large scope of relationship. However, meaning of words takes into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification and must be consistent with the use of the claim term in the specification and drawings. See MPEP 2111.
Upon inspection, the Specification provides a definition of the term “associated” in the context of comparing an RO with an SSB to determine whether they are considered associated or not associated. Para. 0102-0105, as originally filed, recites:
[0102] … A mapping rule between SSB and RO may support a type of association. For example, two types of association may be defined and used. For the first category mapping, the RO may follow a transmitted SSB with index i, and that SSB with index i may be associated with the RO that follows it (e.g., is adjacent to it). In this example, the SSB index I and RO may have Category-I mapping (e.g., FIG. 3). Others may belong to Category-II mapping.

[0103]… and/or, for a type I RO, with the actually transmitted SSB j ahead of it (e.g., before it/adjacent to it, for example as shown in the FIGs.) and mapping to SSB i, if i is not equal to j, the mapping may be switched for the RO and the mapping for a next RO that may be associated with SSB index i (e.g., switch the RO so that the SSB has a following RO that is adjacent to it with the same index, see FIGS. 4 and 5).

[0104]… According to a proposed mapping for NR-U (e.g., for a type I RO, with the actually transmitted SSB j ahead of it and mapping to SSB i, if i is not equal to j, the mapping may be switched for the RO and the mapping for a next RO that may be associated with SSB index i), the mapping for RO 0 and RO 1 may be switched with the mapping for RO 2 and RO3.

 [0105]…In FIG. 4, SSB1 and SSB2 may be associated with the RO that follows them respectively (e.g., SSB1 is associated with RO-SSB1 and SSB2 is associated with RO-SSB2 as shown in FIG. 4), and, LBT may be saved (e.g., may not be performed).

Accordingly, the Examiner has interpreted the term ‘associated’ in view of the Specification’s context and definition, which is effectively that that an RO is associated with an SSB if they share the same index value and are considered to be not associated if they do not share the same index value. Consequently, the amendments that replaced the condition of an RO and SSB having same/different index to a condition of whether the RO is ‘associated’ or ‘not associated’ with the SSB is effectively of the same scope when accounting for the definition in the Specification and it is the Examiner’s interpretation that the claimed “the first RO is associated/not associated with the first SSB” is not any broader than the previously recited index comparison language. 
Therefore, any art that teaches another type of “association” between the RO and SSB outside the context and definition of the Specification does not anticipate the claimed invention. For example, a disclosure teaching that a first RO is associated with a first SSB because both occur over the same unlicensed band (i.e., association by use of the same frequency band) would not anticipate the claimed invention because the disclosure would fail to teach the first RO and first SSB having the same index value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415